Citation Nr: 1422092	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-12 169	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ulcerative colitis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans' Affairs (VA), which granted service connection for ulcerative colitis and assigned a 10 percent rating effective October 1, 2009.  

In August 2013, a Board hearing was held at the RO.  In a subsequent April 2014 rating decision, the rating for ulcerative colitis was increased to 30 percent effective October 1, 2009.  


FINDING OF FACT

On May 9, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


